DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 5/16/2022, with respect to the 112 rejections of claims 1-3 and 6 have been fully considered and are persuasive.  The 112 rejections of claims 1-6 and 6 have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 112(b) with respect to claims 8 and 11.
Claims 1 and 3 removed the rejected claim language, and the rejections are therefore withdrawn with respect to those claims. However, newly added claims 8 and 11 repeat the rejected claim language previously presented in claims 1 and 3, and therefore are rejected for substantially the same reasons as previously presented claims 1 and 3. 
Applicant’s arguments, filed 5/16/2022, with respect to the rejection(s) of claim(s) 1-3 and 6 under 35 U.S.C. 103 in view of Atkinson et al. (Pub. No. US 2019/0238741 A1; hereafter Atkinson) and Gerasimow et al. (Pub No. US 2016/0352993 A1; hereafter Gerasimow) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Atkinson and Murphy (Pub. No. US 2015/0332129 A1; hereafter Murphy).
Applicant persuasively argues that the prior art of Atkinson and Gerasimov, which are drawn to handheld devices such a mobile phone, do not disclose that the image capturing unit is “disposed in a fixed image capture position” as called for in newly amended claims 1 and 3.
Prior art Murphy discloses a support device adapted for a handheld device such as a mobile phone so as to support the device at a fixed position in order to aid in capturing images of subjects such as documents (see Murphy Fig. 3, item 100 and paragraph [0028] “The apparatus of the present invention may be used for the imaging of objects placed under the platform by a [Portable Imaging Device]. In particular, the present invention may be used in the imaging of ‘documents.’”)).
It would have been obvious to one having ordinary skill in the ordinary art to use the mobile device of Atkinson in view of Gerasimov with a support structure like that shown in Murphy in order to enable image capture from a known distance suitable for high quality imaging of documents, and being able to maintain that position for extended periods of time without tiring the user.
Furthermore, since the limitations for which Examiner relied on the teaching of Gerasimov have been removed from claims 1 and 3, the combination of Atkinson in view of Gerasimow is no longer required for the rejections of claims 1-3 and 6, and the rejection has been modified accordingly.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 8, the claim recites, inter alia, “dmax corresponds to a distance between a lighting position of a light emitting unit of the set light emitting units furthest from the reference position” but does not state what the endpoint of the distance is. For the purposes of this examination, Examiner will interpret the claim limitation as reciting “dmax corresponds to a distance between a lighting position of a light emitting unit of the set light emitting units furthest from the reference position and the reference position.”
Similarly with claim 11, the claim recites “dmax corresponds to a distance between a lighting position of one of the plurality of lighting positions and the reference position corresponding to a light emitting unit of the set light emitting units furthest from the reference position,” it is unclear what “the reference position corresponding to a light emitting unit of the set light emitting units furthest from the reference position” is, if it is the same as “the reference position” recited in claim 1, or if it is some different reference position. For the purposes of this examination. Examiner will interpret the claim as reciting “dmax corresponds to a distance between a lighting position of one of the plurality of lighting positions furthest from the reference position and the reference position.”
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites, inter alia, “a light emitting unit which is displaced on the flat surface to different lighting positions before each image capture” (emphasis added). The limitation that the lighting unit is displaced before each image capture is necessarily a method of using the device, since the limitations recite how the apparatus is being operated (e.g. a user need not use the light unit moving operability of the device without the device being structurally altered in any way). It is therefore unclear whether the claim is intended to be interpreted as an apparatus claim, in which case the use of the device has no patentable weight, or if the claim is meant to be a method of using the apparatus of claim 1, in which case the limitations are given patentable weight. The claim is therefore indefinite. For the purposes of this office action Examiner will interpret the claim as an apparatus claim reciting that the light emitting unit is capable of being displaced on the flat surface to different lighting positions before each image capture.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson in view of Murphy.
Regarding claim 1, Atkinson shows device for capturing multiple images of an object (see Atkinson the device shown in Fig. 3 attached to a digital imaging device 60 in Fig. 5 is capable of taking multiple images of a target at a “reference” position from the device at different lighting conditions) disposed at a reference position, each image having a different light exposure, the device comprising:
a light emitting set of comprising at least one light emitting unit, the light emitting set arranged on a flat surface (see Atkinson Fig. 3, the LEDs 516 are shown arranged on a flat surface of the device 500);
 at least one image capturing unit (see Atkinson located in device 60 of Fig. 5);
a monitoring unit configured to trigger a plurality of successive image captures of an object (see Atkinson as shown in Fig. 7 having various sensors including distance sensor 536 and controller 530 and paragraph [0108] which discloses that, in at least one embodiment, multiple images are collected. While Atkinson does not specifically disclose that these images are captured sequentially, it would have been obvious to one having ordinary skill in the art to capture them successively in order not to overlap the light which might interfere with the proper illumination if they were captured simultaneously.); and
at each image capture, control one of the light emitting unit of the light emitting set so as to adjust at least one light characteristic of the light emitted by said one light emitting unit as a function of a distance between a lighting position of said one light emitting unit and the reference position (see Atkinson paragraph [0067] “In particular, the distance sensor of the apparatus 500 sends data back to the microprocessor, which in turn increases or decreases power to the illumination elements 516 to increase or decrease light intensity, in effort to make sure the light volume being applied to the target surface being captured remains highly consistent and repeatable.”).
Atkinson does not disclose that the images are captured from a fixed image capture position.
Prior art Murphy discloses a support device adapted for a handheld device such as a mobile phone so as to support the device at a fixed position in order to aid in capturing images of subjects such as documents (see Murphy Fig. 3, item 100 and paragraph [0028] “The apparatus of the present invention may be used for the imaging of objects placed under the platform by a [Portable Imaging Device]. In particular, the present invention may be used in the imaging of ‘documents.’”)).
It would have been obvious to one having ordinary skill in the ordinary art to use the mobile device of Atkinson in view of Gerasimov with a support structure like that shown in Murphy in order to enable image capture from a known distance suitable for high quality imaging of documents, and being able to maintain that position for extended periods of time without tiring the user.

Regarding claim 2, Atkinson in view of Murphy discloses the device according to claim 1, wherein the at least one image capturing unit is controlled by the monitoring unit to be synchronously triggered with said one light emitting unit (see Atkinson paragraph [0054], which states that auxiliary apparatus 500 [begins] its sequence illuminating various illumination elements 516 to correspond with the exposure(s) happening from the digital imaging device.” While Atkinson does not explicitly state that the “correspondence” of the illumination means synchronization, in order for the light to be properly illuminating the image when the exposure occurs the flash and imaging unit need to be synchronized.).
	
Regarding claim 3, Atkinson in view of Murphy discloses the step of triggering a plurality of image captures and triggers a preprogrammed sequence of illumination using the LEDs 516 (see Atkinson paragraph [0054]).  Atkinson in view of Murphy further discloses the intensity and/or the volume of the LEDs is controlled based on the distance between the target and the LEDs (see Aktinson paragraph [0067]).  
	
Regarding claim 6, Atkinson in view of Murphy discloses the method according to claim 3, wherein the lighting during each image capture is carried out synchronously (see Atkinson paragraph [0054], which states that auxiliary apparatus 500 [begins] its sequence illuminating various illumination elements 516 to correspond with the exposure(s) happening from the digital imaging device.” While Atkinson does not explicitly state that the “correspondence” of the illumination means synchronization, in order for the light to be properly illuminating the image when the exposure occurs the flash and imaging unit need to be synchronized.).

	Regarding claim 9, Atkinson as modified discloses the device according to claim 1, wherein the light emitting set comprises a plurality of light emitting units (see Atkinson Fig. 3, item 516).

Claim(s) 8, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson in view of Murphy as applied to claims 1 and 3, respectively, above, and further in view of Gerasimov.
Regarding claim 8, Atkinson in view of Murphy discloses the device according to claim 1, but does not disclose that the “at least one light characteristic is determined by the following formula: I = (d/dmax)2*Imax wherein d corresponds to a distance between a lighting position of a representative on of the set light emitting units and the reference position; wherein dmax corresponds to a distance between a lighting position of a light emitting unit of the set light emitting units furthest from the reference position and the reference position; and  Imax is a maximum light intensity available for the representative one of the set of light emitting units.”
	Gerasimow discloses utilizing such an equation for setting the intensity of different lighting elements (see Gerasimow paragraph [0091]).
	Such an equation was well-known in the art at the time the invention was filed, as shown by Gerasimow, and the ordinary workman in the art would have been able to implement such intensity control in the lighting unit of Atkinson in order to ensure that the intensity of the light from the different sources was equal at the target, yielding consistent illumination.

 Regarding claim 11, Atkinson discloses the method according to claim 3, but does not disclose that the “at least one light characteristic is determined by the following formula: I = (d/dmax)2*Imax wherein d corresponds to a distance between a lighting position of a representative on of the set light emitting units and the reference position; wherein dmax corresponds to a distance between a lighting position of a light emitting unit of the set light emitting units furthest from the reference position and the reference position; and  Imax is a maximum light intensity available for the representative one of the set of light emitting units.”
	Gerasimow discloses utilizing such an equation for setting the intensity of different lighting elements (see Gerasimow paragraph [0091]).
	Such an equation was well-known in the art at the time the invention was filed, as shown by Gerasimow, and the ordinary workman in the art would have been able to implement such intensity control in the lighting unit of Atkinson in order to ensure that the intensity of the light from the different sources was equal at the target, yielding consistent illumination.

 	Regarding claim 12, Atkinson in view of Murphy discloses the method according to claim 3, but does not specifically disclose that the at least one light characteristic is a light intensity which is adjusted such that the fixed reference position receives a constant equivalent light intensity (see Gerasimow paragraph [0091] which discloses calculating the light characteristics of the flash such that the image has equivalent illumination based on the inverse square law of light intensity.).
	It would have been obvious to one having ordinary skill in the art to implement such intensity control in the lighting unit of Atkinson in view of Murphy in order to ensure that the intensity of the light from the different sources was equal at the target, yielding consistent illumination.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson and Murphy as applied to claim 1 above, and further in view of Yokata et al.  (Pub. No. US 2006/0077384 A1; hereafter Yokata).
 	Regarding 10, Atkinson in view of Murphy discloses the device according to claim 1, but does not disclose that the light emitting set comprises a light emitting unit which is displaced on the flat surface to different lighting positions before each image capture.
	Yokata discloses that it was well known in the art at the time the invention was filed that a light source can be “structured to be fixedly mounted in the panel” or that “a function for moving the light source may be added. Namely, a structure may be used which moves the light source right and left, up and down, and back and forth… thereby making it possible for the electronic device to offer an illumination pattern that changes its design in time” (see Yokata paragraph [0085]).
	It therefore would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the light source of Atkinson in view of Murphy with a movable structure as suggested by Yokata in order to enable dynamic lighting which can change based on the needs of the user.

Inquiry
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	7/12/2022